UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6885


DAVID W. WILLIAMS,

                 Plaintiff – Appellant,

          v.

DEPARTMENT OF CORRECTIONS/BOTETOURT FACILITY; P.J. RICE; DR.
LEE; MAJOR RICHARDS,

                 Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00129-JLK-MFU)


Submitted:     February 22, 2011           Decided:   March 18, 2011


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David W. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David W. Williams seeks to appeal the district court’s

order dismissing his action without prejudice for failing to

comply     with       the     conditional           filing      order     and       28   U.S.C.

§ 1915(a)(2) (2006).                This court may exercise jurisdiction only

over     final       orders,        28   U.S.C.        § 1291    (2006),        and      certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order Williams seeks to appeal

is   neither     a    final     order     nor     an    appealable       interlocutory       or

collateral order.           Accordingly, we dismiss the appeal for lack

of   jurisdiction.             We    deny   Williams’s          motion       for    injunctive

relief.     We dispense with oral argument because the facts and

legal    contentions        are      adequately         presented       in    the     materials

before    the     court     and      argument       would    not    aid      the    decisional

process.

                                                                                      DISMISSED




                                                2